DETAILED ACTION

Applicant’s response filed on 04/20/2022 is acknowledged.

Double Patenting Rejection
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17197839 in view of  Matsumura et al. (US20170331263, hereinafter Matsumura).

Referring to claim 1, US17197839 discloses a wire harness ( A wire harness in claim 1) comprising: 
a wire member (a wire member); 
5a protector that houses the wire member (a protector that houses the wire member);
a first corrugated tube  covers an outer circumference of the wire member (a first corrugated tube that extends externally from an end of the protector and covers an outer circumference of the wire member);
a second corrugated tube that is provided at a location that is on an opposite side to the protector with respect to the first corrugated tube and spaced apart from the first corrugated tube, and covers the outer circumference of the wire member (a second corrugated tube that is provided at a location that is on an opposite side to the protector with respect to the first corrugated tube and spaced apart from the first corrugated tube, and covers the outer circumference of the wire member),
an intermediate portion of the wire member, the intermediate portion being located between the first corrugated tube and the second corrugated tube in a lengthwise direction of the wire member (wherein: the wire member includes an intermediate portion located between the first corrugated tube and the second corrugated tube in a lengthwise direction of the wire member);
 
an exterior cover  that covers the outer circumference of the wire member (an exterior cover that covers the outer circumference of the wire member), 

the exterior cover covering an outer circumference of the intermediate portion of the wire member and having a higher flexibility than the first corrugated tube (20the exterior cover covers an outer circumference of the intermediate portion of the wire member and has a higher flexibility than the first corrugated tube), and 

US17197839  discloses a second fixing member that fixes the exterior cover to the first 25corrugated tube and the second corrugated tube in claim 2 but clearly does not disclose the exterior cover overlapping an end portion of the first corrugated tube and an end portion of the second corrugated tube.

Matsumura  discloses the exterior cover overlapping an end portion of the first corrugated tube and an end portion of the second corrugated tube (10 overlapping corrugated tubes 3 and 4 at both ends in figure 1).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wire harness of US17197839 to have overlapping portion of corrugated tubes and cover as taught  by Matsumura in order to have a continuous protection of wire member from first corrugated tube to second corrugated tube, and easy to fix exterior cover to the corrugated tubes.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847